DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-5, 7, 12-17, 19 and 24-26 are rejected under 35 U.S.C. 103.
Claims 6, 8, 10-11, 18, 20, 22-23 and 27-28 are cancelled.
Claims 9 and 21 are objected to.
Response to Arguments
Applicant’s drawings are still objected because the drawings do not show every feature of the invention specified in the claims.
Applicant's arguments filed 0n 09/16/2022 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraphs 2-3 on page 7 of applicant’s remarks which argues that Leunbach fails to teach or suggest assessment of signals from excited species because the excited species are produce by non-ionizing radiation.
It is not persuasive. All the prior art references teaches radiating radiation and Van Den teaches ionizing radiation is used as radiation source; therefore combination of Weinberg, Van Den and Leunbach teaches assessment of signals from excited species because the excited species are produce by non-ionizing radiation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one magnetic coil, and a computer couples to the at least one magnetic coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711), and further in view of Van Den Brink (US 2013/0225974) and Leunbach (US 5,203,332).
Regarding claim 1, Weinberg teaches an apparatus for measurement of exposure of a substance to radiation (e.g. figures 1, 4 and 10, MRI device 10), the apparatus comprising: 
at least one magnetic coil positioned near the substance (e.g. figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10) and operated to collect one or more signals from excited species in the substance (e.g. figures 1, 4 and 10, paragraphs [0037], [0051] and [0052], detector 40 detects signals 38 from excited atoms in tissue 36 of the body part) during or after exposure of the substance to radiation (e.g. figures 1, 4, and 10, paragraph [0052], exposure of tissue to RF waves 34), and
an MRI system that includes the at least one magnetic coil (e.g. figures 1 and 4, paragraphs [0048] and [0049], MRI device 10 includes coil 28 may be a plurality of coils generating all of part of magnetic field 30),
wherein the MRI system includes a plurality of electropermanent sections (e.g. figures 1 and 4, paragraphs [0048], [0049] and [0075], MRI device 10 includes coil 28 may be a plurality of coils which many include ferrite materials to construct electromagnetic fields),
wherein the MRI system generates pulse sequences capable of assessing signals from excited species in the substance in which the signals decay within ten milliseconds (e.g. figure 7, paragraph [0068], fall time of 10 microseconds or less), 

wherein the MRI has pulse sequences that include at least one pulse whose rise-time, fall-time, or duration are less than 10 microseconds long (e.g. figure 7, paragraph [0068], at least one pulse having fall time of 10 microseconds or less). 
However, Weinberg is silent with regard to ionizing radiation, and wherein the excited species are produce by exposing the substance to the ionizing radiation.
Van Den Brink collecting one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation (e.g. figures 1 and 7, paragraphs [0018]-[0019], [0061] and [0076], radiotherapy source 110 may be a LINAC x-ray, an x-ray and a radioisotope gamma radiation source which generates ionizing electromagnetic radiation to target zone in step 718 of figure 7 and acquiring magnetic resonance data accordingly in step 700 of figure 7 by magnetic resonance imaging system 106 as shown in figure 1), 
wherein the excited species are produce by exposing the substance to the ionizing radiation (e.g. figures 1 and 7, abstract paragraphs [0002], [0018]-[0019], [0061] and [0076], radiotherapy source 110 may be a LINAC x-ray, an x-ray and a radioisotope gamma radiation source which generates ionizing electromagnetic radiation to target zone in step 718 of figure 7; when ionizing electromagnetic radiation 114 radiated to tissues of target zone 146 of a subject 144, the  tissues of target zone 146 of a subject 144 are excited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg by applying the teaching of Van Den Brink to operate the at least one magnetic coil of the MRI system to collect one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation, and wherein the excited species are produce by exposing the substance to the ionizing radiation, for the purpose of generating electromagnetic radiation used to treat target zone of the body part of a subject (e.g. Van Den Brink, paragraph [0019]) as additional external ionizing radiation source is used with MRI system (e.g. Van Den Brink, figure 1) to the treat target zone such as locating the target zone and treat it with ionizing radiation (e.g. Van Den Brink, paragraph [0047]).
However, combination of Weinberg and Van Den Brink is silent with regard to detect radiation exposure by assessing signals from signals from excited species that generate contrast, wherein the excited species are free radicals, superoxide, or hydrogen species. 
Leunbach teaches an MRI system detects radiation exposure by assessing signals from excited species that generate contrast (e.g. figure 1, abstract, claim 1, column 15: lines 21-23, column 15: lines 56-64, column 16: line 3,  MRI apparatus 1, sample 2 may be a patient dosed with a contrast agent, excite nuclear spin transition in non-zero spin nuclei in in the contrast agent with radiation, detects radiation exposure of the excited sample 2 by assessing signals from selected nuclei of the sample 2 during detection periods and transforms the signals into magnetic resonance image of at least part of the sample 2 as claimed in claim 1), wherein the excited species are free radicals, superoxide, or hydrogen species (e.g. column 7: lines 61-68, column 8: lines 1-16, stable free radical used as contrast agents to generate stable free radical species). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg and Van Den Brink by applying the teaching of Leunbach to have wherein the MRI system detects radiation exposure by assessing signals from signals from excited species that generate contrast, wherein the excited species are free radicals, superoxide, or hydrogen species, for the purpose of using contrast agent that is imaged by magnetic resonance imaging apparatus to achieve contrast enhancement to improve accuracy (e.g. column 8: lines 1-16).
Regarding claim 2, combination of Weinberg, Van Den Brink, and Leunbach teaches further comprising a computer coupled to the at least one magnetic coil, controlling operation of the at least one magnetic coil and analyzing data collected from the one or more signals from excited species in the substance (e.g. Weinberg, figures 1, 4 and 10, paragraphs [0048] and [0052]). 
Regarding claim 3, combination of Weinberg, Van Den Brink, and Leunbach teaches further comprising a source of radiation controlled to expose the substance to radiation for therapeutic therapy (e.g. Van Den Brink, figure 1, paragraph [0071]). 
Regarding claim 5, combination of Weinberg, Van Den Brink, and Leunbach teaches wherein the substance is a subject's body part (e.g. Weinberg, figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10). 
Regarding claim 7, combination of Weinberg, Van Den Brink, and Leunbach teaches wherein the MRI system is a single-sided MRI system (e.g. Weinberg, figure 10, single-sided MRI system as shown in figure 10). 
Regarding claim 12, combination of Weinberg, Van Den Brink, and Leunbach teaches wherein the substance is part of a subject, and wherein the at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (e.g. Weinberg, figures 7 and 9, paragraphs [0065] and [0077], rise and fall times of less than about 10 microseconds to avoid triggering a biological response from neurological tissue).
Regarding claim 13, combination of Weinberg, Van Den Brink, and Leunbach teaches wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds (e.g. Weinberg, figures 7 and 9, paragraph [0077], ramp time below 10 microseconds). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974) and Leunbach (US 5,203,332), and further in view of Bahado-Singh (US 2017/0003291).
Regarding claim 4, combination of Weinberg, Van Den Brink and Leunbach is silent with regard to wherein continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance.
Bahado-Singh teaches continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance (e.g. paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject; that is control radiation for radiation therapy after diagnosis of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg, Van Den Brink and Leunbach by applying the teaching of Bahado-Singh to explicitly have continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance, for the purpose of reducing time to treat the subject by performing diagnostic and treatment at the same time and/or location.
Claims 14-17, 19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974) and Leunbach (US 5,203,332), and further in view of Bahado-Singh (US 2017/0003291).
Regarding claim 14, combination of Weinberg, Van Den Brink and Leunbach teaches all claim limitations of claim 14 as rejected in previous Non-Final rejection (such as rejected in in claim 1), except the amended claim limitation of controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure.
Bahado-Singh teaches controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure (e.g. paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg, Van Den Brink and Leunbach by applying the teaching of Bahado-Singh to explicitly controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure, for the purpose of reducing time to treat the subject by performing diagnostic and treatment at the same time and/or location.
Regarding claim 15, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches further comprising a computer coupled to the at least one magnetic coil, controlling operation of the at least one magnetic coil using a computer coupled to the at least one magnetic coil, and analyzing data collected from the one or more signals (e.g. Weinberg, figures 1, 4 and 10, paragraphs [0048] and [0052]). 
Regarding claim 16, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches further comprising exposing the substance to radiation for therapeutic therapy (e.g. Van Den Brink, figure 1, paragraph [0071]). 
Regarding claim 17, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches further comprising modifying continued exposure of the substance to radiation in response to the signals from excited species in the substance (e.g. Bahado-Singh, paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject; that is control radiation for radiation therapy after diagnosis of the subject).
Regarding claim 19, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches wherein the MRI system is a single-sided MRI system (e.g. Weinberg, figure 10, single-sided MRI system as shown in figure 10). 
Regarding claim 24, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches wherein the substance is a subject's body part (e.g. Weinberg, figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10). 
Regarding claim 25, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches wherein the substance is part of a subject, and wherein the at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (e.g. Weinberg, figures 7 and 9, paragraphs [0065] and [0077], rise and fall times of less than about 10 microseconds to avoid triggering a biological response from neurological tissue).
Regarding claim 26, combination of Weinberg, Van Den Brink, Leunbach and Bahado-Singh teaches wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds (e.g. Weinberg, figures 7 and 9, paragraph [0077], ramp time below 10 microseconds). 
Allowable Subject Matter
Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the objection of the drawings are properly overcome without introducing new features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858